


 

Exhibit 10.17

 

AAR CORP.

 

Performance Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan (“Plan”), the
terms of which are hereby incorporated by reference herein, and in consideration
of the agreements of the Grantee herein provided, AAR CORP., a Delaware
corporation (“Company”), hereby grants to the Grantee a performance restricted
stock award (“Award”), effective                                (“Date of
Award”), in the number of shares of common stock (“Common Stock”) of the
Company, $1.00 par value (“Award Shares”) set forth in the Company’s
notification of Award letter dated                                subject to the
forfeiture and nontransferability provisions hereof and the other terms and
conditions set forth herein:

 

1.                                       The Award is conditioned upon the
acceptance by the Grantee of the terms hereof by confirming acceptance of the
Award on Smith Barney’s web site (www.benefitaccess.com).  If such acceptance
has not occurred within 30 days from the date of the notification of award
letter, the Award referenced herein shall expire unless the acceptance date is
extended in writing signed by the Company.

 

2.                                       Restrictions.  The Grantee represents
that he is accepting the Award Shares without a view toward distribution of said
Shares and that he will not sell, assign, transfer, pledge or otherwise encumber
the Award Shares during the period commencing on the Date of Award and ending
with respect to any specific shares of stock on the date restrictions applicable
to such shares are released pursuant to this Agreement (“Restrictive Period”).

 

3.                                       Release of Restrictions.  Subject to
the provisions of paragraph 3 below, the restrictions described in 1 above shall
be released with respect to 20% of the Award shares on
                              , 40% of the Award shares on
                               and the

 

--------------------------------------------------------------------------------


 

balance of the unreleased Award shares on                              , except
as follows (the first two releases to be rounded down to the nearest whole
share):

 

(a)                                  If the Grantee’s employment with the
Company terminates by reason of death or Disability occurring on or after the
Date of Award and on or before the third anniversary date thereof, the
Restrictive Period shall terminate as to the difference between half the total
number of Award Shares and those Shares previously released.  The remaining
shares shall be forfeited and returned to the Company.

 

(b)                                 If the Grantee’s employment with the Company
is terminated by reason of death or Disability after the third anniversary of
the Date of Award, the Restrictive Period shall immediately terminate as to all
of the Award Shares not previously released.

 

(c)                                  If the Grantee’s employment is terminated
by reason of Retirement prior to the last day of the Restrictive Period, the
Restrictive Period shall terminate in accordance with the restriction release
schedule set forth above as to the Award Shares not previously released.

 

(d)                                 If the Grantee’s employment with the Company
terminates prior to the last day of the Restrictive Period for any reason other
than death, Disability or Retirement, the Grantee shall forfeit and return to
the Company all Award Shares not previously released from the restrictions of
Section 2 hereof.

 

(e)                                  If at any time prior to release from
restrictions hereunder, Grantee, without the Company’s express written consent,
directly or indirectly, alone or as a member of a partnership, group, or joint
venture or as an employee, officer, director, or stockholder of any corporation,
or in any capacity engages in any activity which is

 

2

--------------------------------------------------------------------------------


 

competitive with any of the businesses conducted by the Company or its
Affiliated Companies from time to time or at any time during the Grantee’s term
of employment, the Grantee shall forfeit and return all Award Shares not
previously released from the restrictions of Section 2 hereof.

 

4.                                       Change in Control.  In the event of a
Change in Control of the Company, whether or not such change has the prior
written approval of the Continuing Directors, the Restrictive Period shall
terminate as to all Award Shares not previously released.

 

5.                                       Change in Outstanding Shares.  In the
event of any change in the outstanding shares of Common Stock by reason of any
stock dividend or split, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change, the Award Shares shall be
treated in the same manner in any such transaction as other shares of Common
Stock.  Any additional shares of stock received by Grantee with respect to the
Award Shares in any such transaction shall be subject to the same restrictions
as are then applicable to those Award Shares for which the additional shares
have been issued.

 

6.                                       Rights of Grantee.  As the holder of
the Award Shares, Grantee is entitled to all of the rights of a stockholder of
AAR CORP. with respect to any of the Award Shares, when issued, including, but
not limited to, the right to receive dividends declared and payable since the
Date of Award.

 

7.                                       Shares.  In aid of the restrictions set
forth in paragraph 2, electronic book shares on the records of the Transfer
Agent, together with a suitably executed stock power signed by the Grantee,
shall be held by a nominee of the Company for the account of Grantee until such
restrictions lapse pursuant to the terms hereof, or such

 

3

--------------------------------------------------------------------------------


 

Shares are forfeited to the nominee of the Company as provided by the Plan or
this Agreement.  The Grantee shall be entitled to shares representing the Award
Shares as to which such restrictions have terminated, and the Company agrees to
issue such shares in electronic form on the records of the Transfer Agent.  Upon
request by Grantee, the Transfer Agent will transfer such shares in electronic
form to the Grantee’s broker for the Grantee’s account or issue certificates in
the name of the Grantee representing the Award shares for which restrictions
have been released.

 

8.                                       Legend.  The Company may, in its
discretion, place a legend or legends on any electronic shares or certificates
representing Award Shares issued to the Grantee that the Company believes is
required to comply with any law or regulation.

 

9.                                       Committee Powers.  The Committee may
subject the Award Shares to such conditions, limitations or restrictions as the
Committee determines to be necessary or desirable to comply with any law or
regulation or with the requirements of any securities exchange.  At any time
during the Restrictive Period, the Committee may reduce or terminate the
Restrictive Period otherwise applicable to all or any portion of the Award
Shares.

 

10.                                 Withholding Taxes.  Upon the Taxable
Date(s) applicable to the release of Award share restrictions, Smith Barney will
automatically withhold the appropriate number of shares (based on the NYSE
closing price on the date of release) from the Award shares being released to
satisfy applicable withholding requirements, including those arising under state
and federal income tax laws prior to any unlegended shares being released into
the Grantee’s account at the Transfer Agent.

 

 

4

--------------------------------------------------------------------------------


 

11.                                 Postponement of Distribution. 
Notwithstanding anything herein to the contrary, the distribution of any portion
of the Award Shares shall be subject to action by the Board taken at any time in
its sole discretion (i) to effect, amend or maintain any necessary registration
of the Plan or the Award Shares distributable in satisfaction of this Award
under the Securities Act of 1933, as amended, or the securities laws of any
applicable jurisdiction, (ii) to permit any action to be taken in order to
(a) list such Award Shares on a stock exchange if the Common Stock is then
listed on such exchange or (b) comply with restrictions or regulations incident
to the maintenance of a public market for its Shares of Common Stock, including
any rules or regulations of any stock exchange on which the Award Shares are
listed, or (iii) to determine that such Award Shares and the Plan are exempt
from such registration or that no action of the kind referred to in
(ii)(b) above needs to be taken; and the Company shall not be obligated by
virtue of any terms and conditions of this Award or any provision of this
Agreement or the Plan to issue or release the Award Shares in violation of the
Securities Act of 1933 or the law of any government having jurisdiction
thereof.  Any such postponement shall not shorten the term of any restriction
attached to the Award Shares and neither the Company nor its directors or
officers shall have any obligation or liability to the Grantee or to any other
person as to which issuance under the Award Shares was delayed.

 

12.                                 Miscellaneous.

 

(a)                                  This Agreement shall be continued,
administered and governed in all respects under and by the laws of the State of
Illinois.

 

 

5

--------------------------------------------------------------------------------


 

(b)                                 Capitalized terms used herein and not
defined herein will have the meaning set forth in the Plan.

 

(c)                                  This Agreement has been examined by the
parties hereto, and accordingly the rule of construction that ambiguities be
construed against a party which causes a document to be drafted shall have no
application in the construction or interpretation hereof.  If any part of this
Agreement is held invalid for any reason, the remainder hereof shall
nevertheless remain in full force and effect.

 

(d)                                 This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and any prior
understanding or representation of any kind antedating this Agreement concerning
such subject matter shall not be binding upon either party except to the extent
incorporated herein.  No consent, waiver, modification or amendment hereof, or
additional obligation assumed by either party in connection herewith, shall be
binding unless evidenced by a writing signed by both parties and referring
specifically hereto.  No consent, waiver, modification or amendment with respect
hereto shall be construed as applicable to any past or future events other than
the one in respect of which it was specifically made.

 

(e)                                  This Agreement shall be construed
consistent with the provisions of the Plan and in the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control and any terms of this Agreement which conflict with Plan
terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 
630/227-2040; fax 630/227-2059.

 

 

6

--------------------------------------------------------------------------------


 

By accepting this Agreement, you irrevocably agree to be bound by the terms
hereof.  To accept this Agreement, please follow the procedures set forth below:

 

Step 1:                            View your Award Summary (confirm that the
number of shares awarded matches that shown in the Award grant letter you
received from the Company).

 

Step 2:                            Read and review the documentation.

 

Step 3:                            Confirm the review/acceptance of your Award.

 

Step 4:                            Receive an online confirmation of your Award
acknowledgment.

 

 

7

--------------------------------------------------------------------------------
